CalhooN, J.,
delivered the opinion of the court.
In this proceeding in chancery, by bill to remove clouds from-title, the defendant, in his answer, relies on adverse possession for more than ten years. Complainant excepted to the sufficiency of this answer, because not full enough in its statements to disclose the defense attempted to be set up. This matter of equity pleading was submitted to a master, who reported that-the exception ought to be sustained, and the chancellor did sustain it as against all the complainants except one, and both sides were allowed an appeal, “for the purpose of settling the. principles of this case, ’ ’ and the action of the court on this ex*403ception to the answer is the only error assigned by defendants below, who alone appealed.
We dismiss this appeal of our own motion. It does not fall within the purview of §34, code 1892, on appeals from interlocutory orders. Board of Sup'rs of Clay County v. Board of Sup'rs of Chickasaw County, 63 Miss., 289.

Appeal dismissed at appellants’’ costs.